UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): November 7, 2007 FIRST ALBANY COMPANIES INC. (Exact name of registrant as specified in its charter) New York (State or other jurisdiction of incorporation) 0-14140 (Commission File Number) 22-2655804 (IRS Employer Identification No.) One Penn Plaza New York, New York (Address of Principal Executive Offices) 10119 (Zip Code) (212)273-7100 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01. OTHER EVENTS. On November 7, 2007, the Company issued a press release announcing that its trading symbol on the NASDAQGlobal Market, currently “FACT”, will change to “BPSG”, effective upon the open of business, Monday, November 12, 2007, a copy of which is attached hereto as Exhibit 99.1. Item 9.01. FINANCIAL STATEMENTS AND EXHIBITS. (d)Exhibits The following exhibit is furnished as part of this Current Report on Form 8-K: 99.1 Press Release issued by First Albany Companies Inc. dated November 7, 2007 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. FIRST ALBANY COMPANIES INC. By: /s/ C. Brian Coad C. Brian Coad Chief Financial Officer Dated: November 7, 2007 3
